


Back to Form 8-K [a8k03222013.htm]
Exhibit 10.7


WELLCARE HEALTH PLANS, INC. 2004 EQUITY INCENTIVE PLAN
MARKET STOCK UNIT AWARD NOTICE AND AGREEMENT


This award is made to the Grantee named below by WellCare Health Plans, Inc., a
Delaware corporation (the “Company”). Subject to the terms and conditions of
this Market Stock Unit Award Notice and Agreement, including Appendix A attached
hereto and incorporated herein, and the terms and conditions of the Market Stock
Unit Award Agreement that is available to you on the Company’s Intranet site and
is an integral part of this award (together, the “Award Documentation”), the
Company hereby awards under the WellCare Health Plans, Inc. 2004 Equity
Incentive Plan (the “Plan”) the market stock units (“MSUs”) described below to
Grantee effective as of the Grant Date set forth below. Capitalized terms used
in the Award Documentation that are not defined herein have the meanings
attributed to them in the Plan.
1.
Grantee:                                          .

2.
Grant Date:           .

3.
Number of MSUs at Target Award:                                 , subject to
adjustment as provided in the Award Documentation.

The actual number of MSUs that become eligible for vesting shall be determined
by the formula in Appendix A and depends on the performance of the Common Stock
on the New York Stock Exchange.
4.
Vesting Date:                                 , subject to Section 7 below.

5.
Description of MSUs: Each MSU constitutes an unfunded and unsecured promise of
the Company to deliver one Share to Grantee on the Delivery Date (defined
below).

6.
Termination of Employment: Except as set forth in Section 7 below, upon the
termination of Grantee’s employment with, or provision of services to, the
Company or any of its Subsidiaries (the “Termination Date”) for any reason, any
then-unvested MSUs shall be forfeited automatically and become null and void.

7.
Change in Control: Any then-unvested MSUs shall become immediately vested if,
within twenty-four (24) months following a Change in Control, Grantee’s
employment with, or provision of services to, the Company or any of its
Subsidiaries is terminated by (i) the Company or a Subsidiary without Cause or
(ii) Grantee for Good Reason.

8.
Delivery Date: The Shares underlying the number of vested MSUs shall be
delivered as soon as practicable and, in any case, within 30 days after the
earliest to occur of: (i) [insert date specified in market stock unit election
form], (ii) the Termination Date or (iii) a Change in Control that constitutes a
“change in control event” within the meaning of Section 409A of the Code and the
regulations thereunder.


1

--------------------------------------------------------------------------------




By signing below, Grantee hereby consents and agrees to the electronic delivery
of the Award Documentation. Grantee acknowledges and agrees that (1) the Market
Stock Unit Award Agreement, the Plan and the Plan prospectus are available for
Grantee’s review on the Company’s Intranet under the Legal Services section,
and, upon request, a paper version of each document will be provided to Grantee
and (2) Grantee has reviewed and fully understands the Award Documentation, the
Plan and the Plan prospectus and agrees to be bound by the terms and conditions
of the Plan and the Award Documentation.
GRANTEE
 
WELLCARE HEALTH PLANS, INC.
 
 
 
 
 
 
 
 
 
By: ______________________________
 
By: ______________________________
 
 
      Name:
 
 
      Title:


2

--------------------------------------------------------------------------------




APPENDIX A
VESTING FORMULA FOR MARKET STOCK UNITS


The number of MSUs eligible to vest shall be calculated as follows (as
determined and approved by the Committee):
MSUs eligible to vest = A multiplied by C divided by B
For purposes of the formula set forth above:
A equals the number of MSUs at Target Award.
B equals the average of the closing price of a Share on the New York Stock
Exchange for the last 30 market trading days of the calendar year immediately
preceding the calendar year in which the Grant Date occurs.
C equals the average of the closing price of a Share on the New York Stock
Exchange for the last 30 market trading days of the calendar year immediately
preceding the calendar year in which the Vesting Date occurs; provided, however,
in the event of a Change in Control that occurs prior to the Vesting Date, C
equals the price per Share paid in the Change in Control transaction (with the
value of any security that is paid as consideration in the Change in Control
determined by the Committee).
Maximum Cap. Notwithstanding the formula set forth above, in the event “C” is
more than 200% of “B”, “C” shall be deemed to equal 200% of “B”.
Minimum Floor. Notwithstanding the formula set forth above, no MSUs will be
eligible for vesting if “C” equals less than 50% of “B”.
No Fractional Shares. In no event will a fractional Share be delivered in
connection with a MSU. Fractional Shares shall be rounded to the nearest whole
Share.    


